Title: André Thoüin to Thomas Jefferson, 18 February 1818
From: Thoüin, André
To: Jefferson, Thomas


                    
                         Paris le 18 fever 1818
                    
                    Thoüin a l’honneur de presenter Son offrande ordinaire ou annuelle a Monsieur Thomas Jefferson,—Il desire quil quelle le trouve en bonne Santé et heureux du bonheur de Sa patrie auquel il a contribué par Ses vastes conceptions. Il l’assure de Son inviolable et très respectueux attachement./.
                 
                    Editors’ Translation
                    
                        
                             Paris 18 February 1818
                        
                        Thoüin has the honor of presenting his usual annual offering to Mr. Thomas Jefferson.—He hopes that it finds him in good health and pleased with the good fortune of his country, to which he has contributed through his wide-ranging ideas. He assures him of his inviolable and very respectful attachment./.
                    
                